Title: To James Madison from Robert Montgomery, 15 December 1807
From: Montgomery, Robert
To: Madison, James



Sir,
Alicante, 15th: Decr. 1807.

I had the honor of addressing you under the nd 10 Current advising what I had learned till that time regarding the hostilities we are threatned with by the Regency of Algiers; I have since received thro’ the Consular offices the letter herewith from Mr. Cox at Tunis, in which Mr. Lear says the Dey had given him tim e for payment of our annuities till the return of the Packet from Alicante.  In his letter to me of the 11th. Septr. (the last I had from him) he desires to Know if I would Accept his bills for about Thirty five Thousand dollars in order to make good our payments in cash as our Vessels of War might be prevented coming into the Medeterranean for some time; The Algerine Packet has been detained here Since the above date till the 6th: Current when I wrote Mr Lear that I Should with pleasure honor his bills on my house for the above or Any other Sum necessary to Comply with the engagements of Government to the Dey.  The Packet must have had a passage of 30 hours, and I trust by these measures every thing will be favourably arranged.  However to secure our Knowledge of a business So important I have by Authority of Mr Erving hired a boat for Algiers which Sails today and is to return immediately When I shall Without losing a moment advise you the results. I am truly Sir Your Obedient huml: Servant

Robt. Montgomery

